


116 HR 7474 IH: Comprehensive Review of Military Suicide Act
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7474
IN THE HOUSE OF REPRESENTATIVES

July 1, 2020
Mrs. Trahan (for herself, Ms. Speier, and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Armed Services

A BILL
To direct the Secretary of Defense to issue guidance for the review of suicide events involving members of the Armed Forces, and for other purposes.


1.Short titleThis Act may be cited as the Comprehensive Review of Military Suicide Act. 2.Multidisciplinary board to evaluate suicide events (a)Guidance requiredThe Secretary of Defense shall issue guidance that requires each suicide event involving a member of a covered Armed Force to be reviewed by a multidisciplinary board established at the command or installation level. Such guidance shall require that, for each suicide event reviewed by such a board, the board will—
(1)clearly define the objective, purpose, and outcome of the review; (2)take a multidisciplinary approach to the review and include, as part of the review process, leaders of military units, medical and mental health professionals, and representatives of military criminal investigative organizations;
(3)obtain the data necessary to make a comprehensive Department of Defense suicide event report submission; and (4)take appropriate steps to protect and share information obtained from ongoing investigations into the event (such as medical and law enforcement reports).
(b)Implementation by covered Armed ForcesNot later than 90 days after the date on which the guidance is issued under subsection (a), the chiefs of the covered Armed Forces shall implement the guidance. (c)Progress reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the progress of the Secretary in implementing the guidance required under subsection (a).
(d)Covered Armed Forces definedIn this section, the term covered Armed Forces means the Army, Navy, Air Force, Marine Corps, and Space Force.  